IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA;               : No. 426 MAL 2020
BRANCH TOWNSHIP,                            :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
ROBERT J. JONES,                            :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.